                                                                                             !     !    •   -
                                                                                        p    j




                                                                                        p   OCT 1 5 2018        M

                         IN THE UNITED STATES DISTRICT COURT
                                                                                                                B
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division                                 I        RICHMOND, VA

BRIAN RANDALL,

       Plaintiff,

V.                                                                     Civil Action No. 3:18CV526

KELLY SPRISSLER


       Defendant.


                                  MEMORANDUM OPINION


       By Memorandum Order entered on August 13,2018, the Court conditionally docketed

Plaintiffs civil action. At that time, the Court directed Plaintiff to submit a statement under oath

or penalty of perjury that:

       (A)     Identifies the nature ofthe action;
       (B)     States his belief that he is entitled to relief;
       (C)     Avers that he is unable to prepay fees or give security therefor; and,
       (D)     Includes a statement of the assets he possesses.

See 28 U.S.C. § 1915(a)(1). The Court provided Plaintiff with an informa pauperis affidavit

form for this purpose.

       Additionally, the Court directed Plaintiff to affirm his intention to pay the full filing fee

by signing and returning a consent to collection offees form. The Court warned Plaintiff that a

failure to comply with either of the above directives within thirty(30)days ofthe date of entry

thereof would result in summary dismissal ofthe action.
       Plaintiff has not complied with the orders ofthis Court. Plaintiff failed to return a

completed informa pauperis affidavit form and a consent to collection offees form. As a result,

he does not qualify for informa pauperis status. Furthermore, he has not paid the statutory filing

fee for the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful failure

to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action will be DISMISSED

WITHOUT PREJUDICE.


       An appropriate Order shall accompany this Memorandum Opinion.




                                                             M. Harmah Laij
                                                             United States Dis'trict Judge
Date: OCl 1 5 2018
Richmond, Virginia
